Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant reply to the restriction requirement filed 7/13/2022 to an election was made without traverse to prosecute the invention of improving the accuracy of an assay in each claim 1,2,4,7,8,10-35(MPEP 8108.01(a)) .Claims 3,5-6,9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-35  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the claims states the following: “The method of claim 1, 3, 4, and 5, and the apparatus of claim 2 and 6,……”.It is unclean whether the claim is referring to a method or apparatus claim. Appropriate correction is required. 
Claim 1 recites the limitation " the operation of the assay device " in line 2 and “processing the image(s) “in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim  2 recites the limitation " the operation of the assay device " in line 14 and “the image(s) “ in line 20.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 teaches “generating a detection result of the detection” It is unclear and confusing how is generating a detection result of the detection .Examiner interprets that he is generating a detection result of the analyte using the detection instrument. Appropriate correction is required. 
Claim Objections
Claims 7-35 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 7-35 not been further treated on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral 801,802,803 in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, and 4 are  rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2018/0156775) in view of Smith et al (US 2018/0322327)
As to claim 1, Chou et al teaches the method for improving the accuracy of an assay device that detects an analyte in a sample, wherein the sample, the assay device, or the operation of the assay device has one or more imperfect condition (biochemical sensing assays and applications, abstract), the method comprising:
 (a) detecting, using the assay device, the analyte in the sample ( the assaying step comprises detecting an analyte, paragraph [0164]); generating a detection result ( ( assaying an analyte in the sample deposited on the device to generate a result, [0155-0156])
 (b) determining trustworthiness of the detection result by (i) imaging the sample in the assay device and (ii) processing the image(s) using an algorithm ( one or more plurality of cameras for the detecting imaging the vapor condensate sample, paragraph[0134])
While Chou meets a number of the limitations of the claimed invention, as pointed out more fully above, Chou fails to specifically teach “(c) reporting the detection result, only when the trustworthiness meets a predetermined threshold.”
Specifically, Smith et al. teaches samples, or particles within samples, may be automatically classified by a deep neural network or other machine learning classification algorithm of the classification system 104. For example, images may be fed to a neural network classifier (e.g., structured and/or trained in a manner disclosed herein), which outputs an indication of what type of particle(s) is/are in the image ( paragraph [0038]).Additionally, Smith teaches the neural networks may include neural networks configured to identify blood cells such as red blood cells or white blood cells. In one embodiment, the neural networks may include neural networks configured to classify the bone as having a specific bone density. For example, the neural networks may be trained to categorize a particle in the bone sample as corresponding to a bone density above or below a specific bone density threshold, paragraph [0098]). Chou et al and Smith et al are combinable because they are from the field of digital image processing for assaying. It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify Chou et al by incorporating the determining a trustworthiness of the detection result and reporting the result with result in order to reduce expert time and/or error and increase the efficiency and accuracy .Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

As to claim 2, Chou et al teaches the apparatus for improving the accuracy of an assay device that detects an analyte in a sample, wherein the sample, the assay device, or the operation of the assay device has one or more imperfect condition (biochemical sensing assays and applications, abstract), the apparatus comprising: (a) an assay device that detects the analyte in the sample( the assaying step comprises detecting an analyte, paragraph [0164] to generating a detection result( ( assaying an analyte in the sample deposited on the device to generate a result, [0155-0156]), wherein the assay device has a sample holder(a housing, paragraph [0139]); and (b) an imager that images the sample in the sample holder ( one or more plurality of cameras for the detecting imaging the vapor condensate sample, paragraph[0134]). While Chou meets a number of the limitations of the claimed invention, as pointed out more fully above, Chou fails to specifically teach “ an algorithm that determines, using the images, the trustworthiness of the detection result.” Specifically, Smith et al. teaches samples, or particles within samples, may be automatically classified by a deep neural network or other machine learning classification algorithm of the classification system 104. For example, images may be fed to a neural network classifier (e.g., structured and/or trained in a manner disclosed herein), which outputs an indication of what type of particle(s) is/are in the image ( paragraph [0038]).Additionally, Smith teaches the neural networks may include neural networks configured to identify blood cells such as red blood cells or white blood cells. In one embodiment, the neural networks may include neural networks configured to classify the bone as having a specific bone density. For example, the neural networks may be trained to categorize a particle in the bone sample as corresponding to a bone density above or below a specific bone density threshold, paragraph [0098]). Chou et al and Smith et al are combinable because they are from the field of digital image processing for assaying. It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify Chou et al by incorporating the determining a trustworthiness of the detection result and reporting the result with result in order to reduce expert time and/or error and increase the efficiency and accuracy. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 4, as best understood, Chou et al teaches the method for improving accuracy of an assay device that has one or more imperfect conditions in assay device operation, wherein the imperfect conditions are unpredictable and random, comprising:
(a) detecting an analyte in a sample that contains or is suspected of containing the analyte, comprising: (i) having the sample into a detection instrument, and (ii) using the detection instrument to measure the sample to detect the analyte, generating a detection result of the detection ( the assaying step comprises detecting an analyte, paragraph [0164] ; assaying an analyte in the sample deposited on the device to generate a result, [0155-0156]).
While Chou meets a number of the limitations of the claimed invention, as pointed out more fully above, Chou fails to specifically teach “ (b) determining trustworthiness of the detection result in step (a), comprising: (i) taking one or more images of (1) a portion of the sample and/or (2) a portion of the detection instrument that is surrounded the portion of the sample, wherein the images substantially represent the conditions that the portion of the sample is measured in generating detection result in step (a); using a computational device with an algorithm to analyze the images taken in step (b)(i) to determine a trustworthiness of the detection result in step (a); and (c) reporting both the detection result and the trustworthiness; wherein the step (a) has one or more operation conditions that is unpredictable and random.” Specifically, Smith et al. teaches samples, or particles within samples, may be automatically classified by a deep neural network or other machine learning classification algorithm of the classification system 104. For example, images may be fed to a neural network classifier (e.g., structured and/or trained in a manner disclosed herein), which outputs an indication of what type of particle(s) is/are in the image ( paragraph [0038] and the classification system 104 uses a machine learning algorithm on all images or portions to obtain and extreme accurate classification, paragraph [0039]) .Additionally, Smith teaches the neural networks may include neural networks configured to identify blood cells such as red blood cells or white blood cells. In one embodiment, the neural networks may include neural networks configured to classify the bone as having a specific bone density. For example, the neural networks may be trained to categorize a particle in the bone sample as corresponding to a bone density above or below a specific bone density threshold, paragraph [0098]). Chou et al and Smith et al are combinable because they are from the field of digital image processing for assaying. It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify Chou et al by incorporating the determining a trustworthiness of the detection result and reporting the result with result in order to reduce expert time and/or error and increase the efficiency and accuracy. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
				Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664